Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered February 10, 1989, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant argues that the sentence of 1 to 3 years’ imprisonment imposed upon the revocation of probation was harsh and excessive in light of his successful participation in an alcohol program and a promise of continued employment. Given defendant’s criminal record, which includes three arrests for driving while intoxicated, and despite his efforts toward rehabilitation, we find that County Court did not abuse its discretion in imposing a sentence that was not only within *957the statutory guidelines but one to which he agreed when he pleaded guilty (see, People v Nazarian, 150 AD2d 923, 924, lv denied 74 NY2d 744; People v Spratt, 135 AD2d 983, lv denied 71 NY2d 903).
Judgment affirmed.
Casey, J. P., Weiss, Levine, Mercure and Harvey, JJ., concur.